Citation Nr: 1751936	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-24 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to education benefits for the Veterans Retraining Assistance Program (VRAP) beyond March 31, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from July 1989 to June 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014  Notification Letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a January 2017 videoconference hearing before the undersigned Veterans Law Judge. 

Preliminarily, the Board finds that a previously adjudicated education benefits claim for the Montgomery GI Bill (MGIB) was erroneously recertified.  In November 2011, the Board denied a MGIB claim, which was not appealed further; however, that claim was recertified in October 2014, shortly before the issue herein was recertified in November 2014.  The January 2017 testimony solely pertained to the VRAP claim.  As such, the MGIB recertification is deemed an administrative error.  


FINDING OF FACT

VA's authority to issue VRAP payments ended March 31, 2014.  See Public Law 112-56 § 211(k) (November 2011).


CONCLUSION OF LAW

Paying VRAP benefits beyond March 31, 2014, is prohibited as a matter of law.  Id. 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's authority to issue VRAP payments ended March 31, 2014.  Id.  As such, paying VRAP benefits beyond March 31, 2014, is prohibited as a matter of law.  Id.  However, even if VA could pay VRAP benefits beyond March 31, 2014, entitlement is not warranted. 

The Veteran generally contends that she is entitled to 12 months of benefits because of language in her first VRAP award letter.  See December 2013 Award Letter.  While the Board acknowledges the Veteran's interpretation of the letter's language, the Board highlights that this letter only awarded benefits from January 13, 2014, through March 31, 2014, and specifically notified the Veteran that she had until April 1, 2014, to use them because the program was ending.  Id.  Because Lamar State College certified enrollment from January 13, 2014, to May 7, 2014, the Veteran was paid through March 31, 2014, and then awarded a lump sum payment to cover expenses from April 1, 2014, through May 7, 2014.  See April 2014 Notification Letter.  Lamar State College never certified subsequent enrollment and the Veteran was never awarded VRAP benefits beyond May 7, 2014. 

Further, the Board highlights the language of Public Law 112-56 § 211, which clearly entitles Veteran's to up to 12 months of VRAP benefits, subject to the termination of authority to make payments.  See Public Law 112-56 § 211(b) ("Except as provided by subsection (k), each veteran who participates in the program . . . shall be entitled to up to 12 months of retraining assistance"), emphasis added; Public Law 112-56 § 211(k) ("The authority to make payments . . . shall terminate on March 31, 2014"), emphasis added.  As such, even if VA could pay VRAP benefits beyond March 31, 2014, entitlement is not warranted.


ORDER

Entitlement to VRAP education benefits beyond March 31, 2014, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


